Citation Nr: 1520369	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  06-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (neck disability).

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied this appeal as to the cervical spine issue in a November 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the November 2012 decision to the extent of the Board's denial of the appeal of the cervical spine issue, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The Veteran testified at an October 2010 Board hearing.  A transcript of that hearing is of record.  In a June 2012 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2010 hearing was no longer employed by the Board (retired).  The Veteran was given the opportunity for another hearing before a Veterans Law Judge who would decide his case.  Later in June 2012, the Veteran indicated that he did not desire another hearing.  

In April 2011 and in January 2014, the Board remanded the case to the RO for further evidentiary development.  That development complete, the case is not properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In his October 2014 VA Form 9 substantive appeal of the sinusitis denial, the Veteran indicated that he wanted a Board hearing.  In a December 2014 statement he withdrew that hearing request in a manner consistent with regulation.  38 C.F.R. § 20.704(e) (2014).  

FINDINGS OF FACT

1.  A cervical spine disorder did not have onset during the Veteran's active service, was not caused by his active service, and arthritis of the cervical spine did not manifest within one year of separation from active service.  

2.  Sinusitis did not have onset during the Veteran's active service and was not caused by his active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

2.  The criteria for service connection for a sinusitis have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
      
      Cervical Spine Claim

VA received a claim of entitlement to service connection for thoracic back pain with radiculopathy to the left shoulder in October 2004, prior to his separation from active service.  In March 2005, the RO informed him that his claims of thoracolumbar back pain and upper back pain (claimed as radiculopathy shoulder) had been denied.  The Board denied the thoracolumbar back pain appeal in its November 2012 decision and that issue is no longer before the Board.  

The Veteran contends that lifting heavy objects and his participating in martial arts during service contributed to his current cervical spine condition.  

Service treatment records document that the Veteran reported a stiff neck in February 1979 that began while playing basketball.  He was treated with medication and hot soaks were recommended.  In January and November 1985 he complained of muscle pain in the right upper back and was assessed with muscle strain.  A drawing on the treatment note indicates that the January 1985 symptoms were located on the right hand side at armpit level.  In November 1987 he complained of back spasms and reported that he occasionally had muscle spasms just medial to his shoulder blade.  Impression was muscle sprain.  There are no other treatment reports involving his spine in the service treatment records.  

In an October 1992 report of medical history the Veteran checked an option on the form indicating that he either then had or had previously had swollen or painful joints.  An annotation on the form states that he injured his left clavicle while playing basketball.  In May and June 1999 reports of medical history he indicated that he had never had painful or swollen joints.   In a January 2005 report of medical history, the Veteran indicated that he did not have swollen or painful joints.  He also indicated that he either than had or had previously had recurrent back pain or other back problem and numbness or tingling.  Annotations on the form stated that he had periodic lower and shoulder blade pain and had numbness in the right hip area.  

October 1992 and June 1999 reports of medical examination document normal clinical evaluations of his spine and neck.  The January 2005 report of medical examination documents that he had an abnormal spine examination but a normal neck examination.  The comments on the form are illegible.  

Post-service, the earliest complaint of cervical spine symptoms is found in September 2009 VA treatment notes.  Those notes document the Veteran's report that the prior week he had constant pain in his left scapular back that referred up to his neck and down his left upper extremity.  He reported that he had no antecedent trauma.  December 2009 treatment notes document the Veteran's report that he had neck pain for seven to nine months, and then had an episode of numbness in his left arm and hand and sought medical treatment.  CT scan was reviewed and showed a disc osteophyte complex at C5-6 and arthrosis at C6-7.  Impression was cervical radiculitis, the disc osteophyte complex, and C6-7 neural foraminal stenosis.  

VA examined the Veteran in November 2004, July 2011, and February 2014.  The 2004 examination report documents that he had slight tenderness in the right trapezius muscle just above the scapula with no range of motion changes of the neck or shoulder.  There was no specific mention of the cervical spine as far as diagnosis. 

The June 2011 examiner indicated that he had reviewed the Veteran's claims file.  The examiner stated that there was no specific injury to the spine but that the Veteran attributed his cervical spine pain to lifting heavy objects and practicing martial arts during military service.  X-rays showed mid cervical spondylosis.  The examiner opined that his cervical spondylosis was less likely than not due to his active service.  She explained that cervical spondylosis is a chronic condition which progresses with age.  This was an inadequate opinion, as noted in the JMR, so the Board remanded the case for another examination.  

VA again examined the Veteran in February 2014.  The examiner, who was a different examiner that the medical professional who examined him in 2011, indicated that she had reviewed his claims file.  Diagnosis was degenerative disc disease of the cervical spine.  She specifically noted the reports in 1979, 1985 and 1987 as to upper back and neck pain as well as the 1999 and 2005 reports of medical history and the 2009 VA treatment reports.  

The examiner opined that the Veteran's cervical spine condition was less likely than not due to or the result of his active service and did not have onset during his active service.  She explained that the episodes of symptoms during active service were remarkably few given his long period of service and that the mechanical type muscle pain or strain during service were associated with specific activities or events, i.e., sports, lifting, etc, which are generally transient and self-limiting and respond to rest and medication.  She stated that those symptoms were not related to the degenerative disease found in 2009.  She further stated that the current symptoms began in 2009, not during service.  

The Board finds the February 2014 opinion to be the most probative evidence of record as to whether there is a nexus between the Veteran's current cervical spine condition and his active service.  This is because the rationale is logical and consistent with the other evidence of record.  

In the JMR, the Parties stated as follows: 

although the Board observed that ; "[t]he Veteran stated that he first sought treatment for his neck and back in 2007, and he was diagnosed with cervical spondylosis", the Board did not fully weigh this lay evidence as evidence of continuity of symptomatology.  That is because, if credible, this evidence might further shorten the time period between service and onset of symptoms.  

The language that the Parties quoted in the JMR is found in a paragraph of the now vacated November 2012 Board decision, signed by a Veterans Law Judge other than the undersigned, describing what the Veteran reported during the October 2010 hearing.  The November 2012 decision language was indeed "[t]he Veteran stated that he first sought treatment for his neck and back in 2007, and he was diagnosed with cervical spondylosis."  This, however, was not an accurate statement to the extent that it places the diagnosis of cervical spondylosis in 2007.  

During the Board hearing, the Veteran testified that about a year and a half after service, in approximately 2007, he went to his local representative in Georgia and they recommended that he go to Gainesville Florida for treatment of his hip and back.  See October 2010 Hearing Transcript at 5.  He testified that he went to the VA outpatient clinic in Gainesville Florida.  Id.  When asked by his representative if he had re-injured his back at that time or if it had just started to bother him, the Veteran testified that it just started bothering him and explained that when he retired he basically just worked around the house.  Id. at 6.  He provided the following description of this event:  

I was treated for - when I went down there I requested information for my hip and back, but they submitted me for my hip first because I think the doctor thought I had a hip problem, but for my back problem they just say, "According to your records, there's more spasm than anything."  So I never really got a good push on my back.

Id. at 6.  

He testified that no x-rays were taken at that time but that x-rays were taken at a VA medical facility in Dublin, Georgia in 2009 and the doctor determined that he had cervical spondylosis and cervical disc degeneration at that time.  Id. at 6-7.  

The record contains VA treatment records printed from the Gainesville VA VISTA in June 2009.  Those records document his reports of hip, ulna, and knee symptoms in 2005.  A May 2012 Supplemental Statement of the Case documents that evidence considered included Gainesville VA Medical Center records for the period from October 2005 to December 2010.  Additionally, the Veteran's report in the context of seeking treatment in September 2009 was that the Veteran had experienced neck pain for one week and at that time he reported that he was seen at a private hospital one week earlier and that x-rays showed arthritis.  The VA physical medicine rehabilitation consult report from December 2009 documents the Veteran's report as working in maintenance at a clinic involving strenuous tasks and that he had neck pain for seven to nine months but ignored the symptoms until he began having numbness in his left arm.  

Overall, the Board finds that if the Veteran was seen by VA for treatment of neck pain in 2007, it is unlikely that he would have made these reports.  Rather, it is more likely that he would have reported symptoms with onset earlier than nine months before December 2009 and more likely that he would have reported that he had previous VA treatment for neck symptoms.  

It is further noted that the Veteran underwent a VA Spine examination and a VA Joints examination in October 2005 at the VA Medical Center in Gainesville that addressed his claimed hip disability and his claimed back disability.  The examination of his spine did not include x-rays and the examiner stated that he had paraspinal muscle spasm.  During the examination of his spine the Veteran reported that he had back pain three times per week with radiation into his buttocks.  He did not report any cervical spine symptomatology.  The diagnosis with regard to the spine was thoracolumbar back strain/pain by history.  

From these facts, the Board concludes that the Veteran is not always an accurate historian as to seeking treatment for cervical spine symptoms at the VA facility in Gainesville in 2007 or of having cervical spine symptoms in 2007.  Rather, in 2007 he underwent an examination of his spine, with reports of symptoms involving his thoracolumbar spine as well as his hip at the VA facility in Gainesville.  The preponderance of evidence shows that the Veteran had no cervical spine symptoms and was not treated for cervical spine symptoms between 1987 and 2009.  This is evidence against a finding that his cervical spine symptoms were present since service or manifested prior to 2009.  

The Veteran reported that he frequently had pain that he did not report during service.  However, this testimony must be considered along with evidence from when he did report the pain during service as well as his reports of medical history where he did not indicate symptoms related to his cervical spine.  The times he did seek treatment, in 1979, 1985, and 1987, did not involve such extreme symptoms for the Board to place much weight on his testimony that he often had pain that he did not report.  Given those reports, if he did have any significant symptoms he would likely have sought treatment.  Moreover, as explained by the 2014 examiner, his symptoms during service were not of the type that would lead to a conclusion that his current cervical spine condition was related to his symptoms during service.  Therefore, notwithstanding his testimony that he did not always report his symptoms, the Board finds the February 2014 nexus opinion to be highly probative evidence.  

Also considered by the Board is the Veteran's opinion that his current cervical spine condition is due to the years of heavy lifting and martial arts participation during service.  Whether degenerative changes of the spine, such as spondylosis, and degenerative disc disease, result from such activity is not a determination that can be made by someone without medical expertise.  This is because it is a complex question that involves disease process and is not one that can be answered by observation of one's five senses alone.  The Veteran has not shown that he has medical expertise, and, under the facts of this case, such is required to render a competent medical opinion as to a nexus, so his opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

For these reasons, the Board finds that the preponderance of evidence is against granting service connection for a cervical spine disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is significant evidence against this claim.


      Sinusitis

VA received the Veteran's claim of entitlement to service connection for sinusitis in April 2012.  In his October 2014 VA Form 9 substantive appeal, the Veteran explained his belief that he has sinusitis from constant in-service exposure to jet exhaust and fumes as well as chemicals used to clean and preserve aircraft parts and components.  He stated that he constantly complained about his irritations and pains which led to his need for sinus operations.  He also stated that he had no family history of sinus problems.  

Service treatment records document that in May 1979 the Veteran reported hay fever symptoms and was diagnosed with allergic rhinitis.  He complained of nasal congestion again in August 1979 and was assessed with allergic rhinitis/sinusitis.   In March 1982 the Veteran reported edema of the right eye with sudden onset but no history of trauma - n assessment listed questionable sinusitis.  In June 1989 he complained of sinus problems and assessment was possible sinusitis by history and probable allergic rhinitis.  There is no further mention of sinusitis in the service treatment records.  In reports of medical history from October 1992, May and June, and January 2005, the Veteran indicated that he had never had sinusitis.  All reports of medical examination, including from January 2005, indicate that his sinuses were normal.  The service treatment records are evidence against a finding that his post-service diagnosed sinusitis had onset during active service.  This is because there was no actual finding of sinusitis in service and his last complaints and the last notation of possible sinusitis was more than 15 years prior to separation from service, during which time he repeatedly indicated that he had never had sinusitis.  

VA treatment records document a February 2012 otolaryngology consult because the Veteran reported frontal headaches present for one year.  Following diagnostic testing the Veteran underwent surgical treatment for his chronic sinusitis.  

VA afforded the Veteran an examination with regard to his sinusitis claim in January 2013.  The report of that examination documents that the Veteran stated that his sinusitis had onset in 1987.  He reported that he had headaches and allergy type symptoms and that he did not seek treatment often during service.  Included in the examination report is that a CT study of his sinus was conducted in December 2011 with a clinical history of 18 months of chronic sinus symptoms with history of sinus CT in 2010 showing sinusitis.  The examiner indicated review of the claims file and listed upper respiratory symptoms in 1979 and 1989.  

The examiner stated that service treatment records showed probable chronic rhinitis and possible sinusitis but years passing before his exit from service in 2005 and with intervening assessments silent for documentation of chronic rhinitis or sinusitis.  She stated that altogether, during the Veteran's 28 year of service, sinusitis was documented twice and neither was a definite diagnosis of sinusitis.  The examiner also pointed to the 2004 VA examination, which was a general examination in response to his first claims of entitlement to service connection, and the 2005 examination at separation from service as silent for mention of a sinus condition.  The examiner noted that it was not until five years after service that there is objective evidence for a diagnosis of sinusitis.  The examiner explained that the literature provides that chronic rhinosinusitis can develop abruptly or insidiously over months or years and that the service treatment records do not provide sufficient objective evidence to support a chronic development of sinusitis over months or years.  He noted that the December 2010 note provided that the Veteran had complained of facial pressure for two weeks.  The examiner stated that the evidence was insufficient to support a nexus between the Veteran's sinusitis and his active service and concluded that it was less likely than not that his sinusitis was caused by or a result of his military service.  

The Board finds this report to be highly probative evidence against the Veteran's claim.  Service treatment records show that the Veteran diligently reported medical symptoms.  It is therefore likely that he contemporaneously reported any symptoms that he had during service.  The examiner's rationale is adequate and consistent with the record.  

The Board has considered the Veteran's opinion that exposure to chemicals, exhaust, and fumes caused his sinusitis but finds that his opinion is not competent evidence.  As stated earlier in this decision, the Veteran has not demonstrated any expertise in medical matters. Whether sinusitis, developing years after such exposure is cause by such exposure is not answerable by observation with the five senses alone and the knowledge necessary to support such a determination is not within the realm of knowledge of a layperson.  The Veteran's opinion of causation is therefore not competent evidence.  

Based on the above discussion, the Board concludes that the preponderance of evidence is against granting service connection for sinusitis.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2004, April 2011, and July 2012.  To the extent that the notice as to how effective dates and disability ratings are assigned was sent after the initial unfavorable adjudication of the cervical spine issue in March 2005, the post initial adjudication notice and subsequent readjudication, for example in the September 2014 Supplemental Statement of the Case, rendered the timing error harmless.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations as described in the Service Connection section of this decision.  

There has been compliance with the Remand 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for sinusitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


